ORDER
PER CURIAM.
Wife, Aida E. Moore, appeals the trial court’s judgment dissolving her marriage to Husband, Charles A. Moore. Husband cross-appeals. We have reviewed the parties’ briefs and the record on appeal. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision. *453The judgment is affirmed. Rule 84.16(b)(5).